Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Amendment filed 3/16/2022 has been entered. Claims 1-19 remain pending in the application.  Claims 16-19 are withdrawn. Claim 20 is new. Applicant’s amendments to the Claims have overcome each and every 112(b) rejection  previously set forth in the Non-Final Office Action mailed 12/22/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2005/0113862 to Besselink et al. 
Regarding claim 1, Besselink et al. discloses a steerable guidewire (guidewire assembly 10; see Figs. 2, 5 and 6), which is inserted into a catheter (for use with a catheter; paragraphs 2 and 42) and guides the catheter to a desired blood vessel (for use in cardiovascular applications; paragraphs 2 and 42), the steerable guidewire (guidewire assembly 10; see Figs. 2, 5 and 6) comprising:  5
a steerable tip part (steerable section 17, formed by sections X, Y and Z) that can be bent in at least two stages (paragraphs 47-48) due to an external stimulus (pull force applied to the proximal end 18 of the guidewire assembly 10; paragraph 46) and that is steered in a predetermined direction such that an end (distal end 12) of the steerable guidewire is steerable (paragraph 48) (distal end 12 is described as being steerable in paragraphs 46, 47 48 (see paragraph 48 specifically where Besselink expressly states that “steer the distal end 12 to maneuver it into side lumens”), and while the distal end is described as floppy (e.g. paragraph 43 and floppy tip 17a) all that is required for the claim is “that an end of the steerable guidewire is steerable”, which paragraph 48 expressly discloses); and 
a non-steerable tip part (rigid intermediate section 10A) that is not steerable, wherein: 
the steerable tip part (steerable section 17, formed by sections X, Y and Z) comprises 
a first steerable tip (section X) part having a first length (section X has a first length shown in Figs. 2, 5 and 6) and bent in a first angle (angle of curvature associated with section X) 10with respect to the non-steerable tip part (rigid intermediate section 10A) (see Figs. 2, 5 and 6), and 
a second steerable tip part (section Y) having one end connected to the first steerable tip part (section X) (see Figs. 2, 5 and 6), having a second length (section Y has a length, see Figs, 2, 5 and 6), and bent and steered into a second angle (angle of curvature associated with section Y) with respect to the non-steerable tip part (rigid intermediate section 10A) (see Figs. 2, 5 and 6); 
the first steerable tip part (section X) is positioned farther from the non-steerable tip part (rigid intermediate section 10A) 15than the second steerable tip part (section Y) (along the length of the guidewire assembly 10, see Figs. 2, 5 and 6). 
Besselink et al. does not expressly state that the first length of the first steerable tip part is smaller than a sum of lengths of steerable tip parts other than the first steerable tip part, and the first angle is steered so as to be larger than the second angle. However, these limitations are shown in at least Figs. 2 and 5. 
The Examiner acknowledges that drawings and pictures can anticipate claims if they clearly show the structure which is claimed (according to MPEP 2125(I)), and the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125(II)).
As such, the Examiner is of the position that it would have been an obvious matter of design choice to modify/adjust the size of the respective lengths of section X and section Y of the steerable tip part of the device taught by Besselink et al., so that the first length of the first steerable tip part is smaller than a sum of lengths of steerable tip parts other than the first steerable tip part, and the first angle is steered so as to be larger than the second angle, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A). 
Further, the Examiner is of the position that it would have been an obvious matter of design choice to modify/adjust the shape of the respective lengths of section X and section Y of the steerable tip part of the device taught by Besselink et al., so that the first length of the first steerable tip part is smaller than a sum of lengths of steerable tip parts other than the first steerable tip part, and the first angle is steered so as to be larger than the second angle, since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B). 
The modified device of Besselink et al. will hereinafter be referred to as the modified device of Besselink et al. 
Regarding claim 2, as the modified device of Besselink et al. teaches the claimed invention as discussed above concerning claim 1, and Besselink et al further teaches that the steerable tip part (steerable section 17, formed by sections X, Y and Z) has a single degree of freedom (paragraph 48) and is bent in a bent shape of at least two stages (paragraphs 47 and 48).
Regarding claim 3, as the modified device of Besselink et al. teaches the claimed invention as discussed above concerning claim 2, and Besselink et al further teaches structure (the structure associated with guidewire assembly 10, section X, section Y, etc.), which is capable of achieving shapes defined by the equations of claim 3 (see paragraphs 46-48 and Figs. 2, 5 and 6) (the Examiner is of the position that the limitations of claim 3 are directed to functional limitations. A recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does.  MPEP 2114. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.). 
Regarding claim 7, as the modified device of Besselink et al. teaches the claimed invention as discussed above concerning claim 1, and Besselink et al further teaches that the steerable tip part (steerable section 17, formed by sections X, Y and Z) has a tubular shape (paragraph 42 and Figs. 2, 5 and 6) and is formed in a non-symmetrical structure with respect to a center axis line of the inside thereof (upon bending, the structure of the steerable tip part is non-symmetrical with respect to a center axis line of the inside of the device; see Figs. 2, 5 and 6). 
Regarding claim 10, as the modified device of Besselink et al. teaches the claimed invention as discussed above concerning claim 7, and Besselink et al further teaches wherein the second steerable tip part (section Y) has a predetermined pattern form on one side therein (paragraphs 46-48, specifically paragraph 47, discuss how the various sections (sections X, Y and Z) are configured with respective slit patterns that influence each section’s specific flexibility).
Regarding claim 9, as the modified device of Besselink et al. teaches the claimed invention as discussed above concerning claim 1, and Besselink et al further teaches that the steerable tip part (steerable section 17, formed by sections X, Y and Z) is formed in at least two different structures in a lengthwise direction (section X and section Y are different structures; paragraph 47).
Regarding claim 11, as the modified device of Besselink et al. teaches the claimed invention as discussed above concerning claim 1, and Besselink et al further teaches that the non-steerable tip part (rigid intermediate section 10A) has a 5 bending stiffness that gradually increases from the steerable tip part (intermediate section 10A is described as “rigid” whereas the steerable tip part/steerable section 17, formed by sections X, Y and Z is more flexible; paragraph 47). 
Regarding claim 20, as the modified device of Besselink et al. teaches the claimed invention as discussed above concerning claim 1, and Besselink et al further teaches that the end (distal end 12) of the steerable guidewire (guidewire assembly 10) can be bent due to the external stimulus and is steered in a predetermined direction (distal end 12 is described as being steerable in paragraphs 46, 47 48 (see paragraph 48 specifically where Besselink expressly states “steer the distal end 12 to maneuver it into side lumens”), and due to the floppy nature of the distal end, the distal end 12 can be bent as claimed due to the external stimulus; see paragraphs 46-48). 

Regarding claim 4, Besselink et al. discloses a steerable guidewire (guidewire assembly 10; see Figs. 2, 5 and 6), which is inserted into a catheter (for use with a catheter; paragraphs 2 and 42) and guides the catheter to a desired blood vessel (for use in cardiovascular applications; paragraphs 2 and 42), comprising:  5
a steerable tip part (steerable section 17, formed by sections X, Y and Z) that can be bent in at least two stages (paragraphs 47-48) due to an external stimulus (pull force applied to the proximal end 18 of the guidewire assembly 10; paragraph 46) and that is steered in a predetermined direction such that an end (distal end 12) of the steerable guidewire is steerable (paragraph 48) (distal end 12 is described as being steerable in paragraphs 46, 47 48 (see paragraph 48 specifically where Besselink expressly states that “steer the distal end 12 to maneuver it into side lumens”), and while the distal end is described as floppy (e.g. paragraph 43 and floppy tip 17a) all that is required for the claim is “that an end of the steerable guidewire is steerable”, which paragraph 48 expressly discloses); and 
a non-steerable tip part (rigid intermediate section 10A) that is not steerable, wherein: 
the steerable tip part (steerable section 17, formed by sections X, Y and Z) comprises 
a first steerable tip (section X) part having a first length (section X has a first length shown in Figs. 2, 5 and 6) and bent so as to have a first bending radius (bending radius associated with section X) 10 (see Figs. 2, 5 and 6), and 
a second steerable tip part (section Y) having one end connected to the first steerable tip part (section X) (see Figs. 2, 5 and 6) and the other end connected to the non-steerable tip part (rigid intermediate section 10A), having a second length (section Y has a length, see Figs, 2, 5 and 6), and bent and steered so as to have a second bending radius (bending radius associated with section Y) (see Figs. 2, 5 and 6); 
the first steerable tip part (section X) is positioned farther from the non-steerable tip part (rigid intermediate section 10A) 15than the second steerable tip part (section Y) (along the length of the guidewire assembly 10, see Figs. 2, 5 and 6). 
Besselink et al. does not expressly state that the first length of the first steerable tip part is smaller than the second steerable tip part, and the first bending radius is smaller than the second bending radius. However, these limitations are shown in at least Figs. 2 and 5. 
The Examiner acknowledges that drawings and pictures can anticipate claims if they clearly show the structure which is claimed (according to MPEP 2125(I)), and the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125(II)).
As such, the Examiner is of the position that it would have been an obvious matter of design choice to modify/adjust the size of the respective lengths of section X and section Y of the steerable tip part of the device taught by Besselink et al., so that the first length of the first steerable tip part is smaller than the second steerable tip part, and the first bending radius is smaller than the second bending radius, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A). 
Further, the Examiner is of the position that it would have been an obvious matter of design choice to modify/adjust the shape of the respective lengths of section X and section Y of the steerable tip part of the device taught by Besselink et al., so that the first length of the first steerable tip part is smaller than the second steerable tip part, and the first bending radius is smaller than the second bending radius, since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B). 
The modified device of Besselink et al. will hereinafter be referred to as the modified device of Besselink et al. 
Regarding claim 5, as the modified device of Besselink et al. teaches the claimed invention as discussed above concerning claim 4, and Besselink et al further teaches that the steerable tip part (steerable section 17, formed by sections X, Y and Z) has a single degree of freedom (paragraph 48) and is bent in a bent shape of at least two stages (paragraphs 47 and 48).
Regarding claim 6, as the modified device of Besselink et al. teaches the claimed invention as discussed above concerning claim 5, and Besselink et al further teaches structure (the structure associated with guidewire assembly 10, section X, section Y, etc.), which is capable of achieving shapes defined by the equations of claim 6 (see paragraphs 46-48 and Figs. 2, 5 and 6) (the Examiner is of the position that the limitations of claim 6 are directed to functional limitations. A recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does.  MPEP 2114. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.). 

Regarding claim 13, Besselink et al. discloses a steerable catheter (guidewire assembly 10; see Figs. 2, 5 and 6, which paragraph 2 and 42 expressly states can be used for a catheter instead), comprising:  5
a steerable tip part (steerable section 17, formed by sections X, Y and Z) that can be bent in at least two stages (paragraphs 47-48) due to an external stimulus (pull force applied to the proximal end 18 of the guidewire assembly 10; paragraph 46) and that is steered in a predetermined direction such that an end (distal end 12) of the steerable guidewire is steerable (paragraph 48) (distal end 12 is described as being steerable in paragraphs 46, 47 48 (see paragraph 48 specifically where Besselink expressly states that “steer the distal end 12 to maneuver it into side lumens”), and while the distal end is described as floppy (e.g. paragraph 43 and floppy tip 17a) all that is required for the claim is “that an end of the steerable guidewire is steerable”, which paragraph 48 expressly discloses); and 
a non-steerable tip part (rigid intermediate section 10A) that is not steerable, wherein: 
the steerable tip part (steerable section 17, formed by sections X, Y and Z) comprises 
a first steerable tip (section X) part having a first length (section X has a first length shown in Figs. 2, 5 and 6) and bent in a first angle with respect to the non-steerable tip part (bending angle associated with section X) 10 (see Figs. 2, 5 and 6), and 
a second steerable tip part (section Y) having one end connected to the first steerable tip part (section X) (see Figs. 2, 5 and 6), having a second length (section Y has a length, see Figs, 2, 5 and 6), and bent and steered into a second angle with respect to the non-steerable tip part (bending angle associated with section Y) (see Figs. 2, 5 and 6); 
the first steerable tip part (section X) is positioned farther from the non-steerable tip part (rigid intermediate section 10A) 15than the second steerable tip part (section Y) (along the length of the guidewire assembly 10, see Figs. 2, 5 and 6). 
Besselink et al. does not expressly state that the first length of the first steerable tip part is smaller than a sum of lengths of steerable tip parts other than the first steerable tip part, and the first bending angle is steered so as to be larger than the second angle. However, these limitations are shown in at least Figs. 2 and 5. 
The Examiner acknowledges that drawings and pictures can anticipate claims if they clearly show the structure which is claimed (according to MPEP 2125(I)), and the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art (MPEP 2125(II)).
As such, the Examiner is of the position that it would have been an obvious matter of design choice to modify/adjust the size of the respective lengths of section X and section Y of the steerable tip part of the device taught by Besselink et al., so that the first length of the first steerable tip part is smaller than a sum of lengths of steerable tip parts other than the first steerable tip part, and the first angle is larger than the second angle, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(A). 
Further, the Examiner is of the position that it would have been an obvious matter of design choice to modify/adjust the shape of the respective lengths of section X and section Y of the steerable tip part of the device taught by Besselink et al., so that the first length of the first steerable tip part is smaller than a sum of lengths of steerable tip parts other than the first steerable tip part, and the first angle is larger than the second angle, since such a modification would have involved a mere modification of the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. MPEP 2144.04(IV)(B). 
The modified device of Besselink et al. will hereinafter be referred to as the modified device of Besselink et al. 
Regarding claim 14, as the modified device of Besselink et al. teaches the claimed invention as discussed above concerning claim 13, and Besselink et al further teaches that the steerable tip part (steerable section 17, formed by sections X, Y and Z) has a single degree of freedom (paragraph 48) and is bent in a bent shape of at least two stages (paragraphs 47 and 48).
Regarding claim 15, as the modified device of Besselink et al. teaches the claimed invention as discussed above concerning claim 14, and Besselink et al further teaches structure (the structure associated with guidewire assembly 10, section X, section Y, etc., which can be applied to/used as a catheter; paragraphs 2 and 42), which is capable of achieving shapes defined by the equations of claim 15 (see paragraphs 46-48 and Figs. 2, 5 and 6) (the Examiner is of the position that the limitations of claim 15 are directed to functional limitations. A recitation of function does not distinguish over the prior art since an apparatus claim covers what a device is, not what it does.  MPEP 2114. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.). 

Allowable Subject Matter
Claim 8 and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) in the submission dated 3/16/2022 have been considered but are not persuasive. 
Applicant argues that the claim amendment submitted 3/16/2022 overcomes the Besselink et al. reference by requiring that the “steerable tip part can be bent in at least two stages … such that an end of the steerable guidewire is steerable.” The Applicant suggests that this amendment means that the distal-most tip part of the guidewire is steerable. However, the Examiner is of the position that adopting the Applicant’s interpretation of the limitation “such that an end of the steerable guidewire is steerable” as meaning that the distal-most tip must be steerable would be overly narrow. 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The broadest reasonable interpretation of the limitation “such that an end of the steerable guidewire is steerable” is simply that – an end of the guidewire must be described by the prior art as being steerable. Besselink et al. specifically states “steer the distal end 12 to maneuver it into side lumens” in paragraph 48. While the distal end of the guidewire is also described as floppy (e.g. paragraph 43 and floppy tip 17a) all that is required for the claim is “that an end of the steerable guidewire is steerable”, which paragraph 48 expressly discloses. 
Now, the Examiner understands that Applicant’s intent may have been to claim that the distal-most end of the steerable tip part is – itself – steerable, i.e., the bend formed in the first steerable tip part is controlled all the way to the distal-most tip of the guidewire. The Examiner is unsure how to capture Applicant’s desired subject matter with claim language that is properly supported by the specification, but reasons that Applicant intends for the distal-most end of the steerable guidewire to be included as part of the first length and to be included as part of the first angle of the steerable tip part – structural elements which are recited in each independent claim. A claim amendment to that effect could clarify Applicant’s independent claims, and would potentially distinguish over the Besselink et al. reference. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611. The examiner can normally be reached Monday-Friday, 10:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER R STILES/Primary Examiner, Art Unit 3783